Case 9:20-md-02924-RLR Document 2514-1 Entered on FLSD Docket 12/31/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)
    PRODUCTS LIABILITY                                                        MDL NO. 2924
    LITIGATION                                                                 20-MD-2924

                                                               MDL Case No.: 9:20-cv-81891
    THIS DOCUMENT RELATES TO
                                                          JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART
    STEVEN CRAM                          /

                                               ORDER

           Upon consent of all parties to have appeared, and pursuant to Federal Rule of Civil

    Procedure 41(a)(1)(A)(ii), this case is DISMISSED without prejudice, each party to bear its own

    costs and expenses.
